Title: To Thomas Jefferson from William Short, 21 May 1787
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris May 21. 1787

A letter I recieved yesterday from Mr. Limosin shews that your letter would have been much too late for the packet had it been forwarded on immediately on its arrival. The Packet sailed from the road of Havre at 5. o’clock in the morning of the 10th. Your letter arrived at Paris the evening of the same day.—Mr. Limosin tells me there is only an English ship at Havre, to sail soon for Alexandria. I have therefore preferred giving your letter to Colo. Blackden who sets out without fail for London the day after tomorrow. I think there is no danger of his remaining here after that day. He promises to be punctual in forwarding it by the first vessel which sails for America. I have desired him not to let it go through the English post-office.
My last to you was of the 14th. Sir and sent to the care of Mr. Bondfield at Bordeaux. I hope you have recieved it as well as the letters which Colo. Smith took with him. Paul Jones after going as far as Brussels on his way to Denmark rebroussoit chemin and set sail in the last Packet from Havre for America. Rucker also took a sudden departure from London, and embarked on the same vessel with his lady and sister. It is said the cause of it is the protest of £50,000 sterling of Morris’s bills of exchange on London. Besides these there were many other Passengers on board, mostly Americans. Five of them came from London on purpose to go in that packet. This is the beginning of the triumph of that port.
The seeds for Madame de Tessé are the Magnolia glauca. Had she had her choice in the whole vegetable kingdom, it is what she would have chosen. Hitherto she has been accustomed in Europe to recieve it in small handfulls. It is the first instance of a box  coming charged with that alone. She says that M. de Malesherbes has been obliged to say enough, though more insatiable than herself. In fine she is charmed with this example of Virginian profusion. It seems to have compensated for Virginian inattention.—Among the letters I here inclose you, is one from Mde. de Tott, who will tell you probably a great many fine things on the part of Mde. de Tesse. I leave the article of compliments &c. to her.
I recieved yesterday a letter from Stockdale begging I would send him without delay the plate. I despatched instantly a messenger to Barrois, the Abbé de Morellet’s bookseller, whom I have been hurrying from the moment of his having the plate in his possession. His answer was that he did not know if the striker of the maps was done with it but would send to know, and give me an answer this morning, yesterday being sunday. I have heard nothing yet from him. I have desired Petit not to let him rest as Stockdale seems very intent on having the plate immediately.
The Assembly it is said will rise on Thursday, and a bed of justice is talked of but I believe without foundation. The American credit has been treated very contemptuously in the Count D’Artois bureau, and the American debt affected by some, to be considered as doubtful. On enquiry into this debt I find I have been mistaken in supposing that the interest of the 24. millions had been hitherto paid. The arrears are much greater both of principal and interest than I had imagined. Would to Heaven America would determine to pay off the whole both due and to become due, at one blow.—During the month of May we have had incessant rains until three or four days past; the wind is now north and promises fair weather. I hope it will soon bring you here. Be assured my dear Sir of the sincerest attachment of Your friend & servant,

W Short

